Exhibit 10.1

AMENDMENT TO CRUDE OIL PURCHASE AGREEMENT

 

 

This Amendment to Crude Oil Purchase Agreement (“Amendment”) is entered into
between Resolute Natural Resources Company, LLC (“Resolute”) and Western
Refining Southwest, Inc. (“Western Southwest”).  Navajo Nation Oil and Gas
Company (“NNOGC”) acknowledges and consents to this Amendment as set forth
below.

 

WHEREAS, Resolute and Western Southwest entered into a Crude Oil Purchase
Agreement dated July 7, 2014, which was previously amended by an Amendment to
Crude Oil Purchase Agreement dated December 31, 2014 (as amended, the
“Agreement”); and

 

WHEREAS, Resolute and Western Southwest desire to amend the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Resolute and Western Southwest hereby agree as
follows:

 

 

1.

Effective December 8, 2015, the discount of $8.00 set forth in the “Price”
section of the Agreement shall be amended to $7.50.  

 

 

 

2.

All capitalized terms used but not defined in this Amendment shall have the
meanings given to such terms in the Agreement.  Except as expressly amended
hereby, all terms and conditions contained in the Agreement shall remain in full
force and effect without amendment.  If and to the extent that any terms and
conditions of this Amendment are in conflict with any terms and conditions of
the Agreement, this Amendment shall govern and prevail.

 

AGREED to be effective as of December 8, 2015.

WESTERN REFINING SOUTHWEST, INC.

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC

 

 

 

/s/ C.D. Johnson

 

/s/ James M. Piccone

   C.D. Johnson

 

   James M. Piccone

   SVP, Supply & Trading

 

   President

   Date: 12/10/2015

 

   Date: 12/10/2015

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Navajo Nation Oil and Gas Company, a/k/a Navajo Nation Oil & Gas Company, Inc.
(“NNOGC”) hereby acknowledges and consents to this Amendment.

 

 

 

 

Navajo Nation Oil and Gas Company

 

 

 

 

 

/s/ Louis Denetsosie

 

 

   Louis Denetsosie

 

 

   CEO & President

 

 

   Date: 12/11/2015

 

 

 

 

 

 

 